Citation Nr: 1234723	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-23 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post resection of the sigmoid colon and closed colostomy.

2.  Entitlement to a rating in excess of 30 percent for status post right femur fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1970, with periods of active duty for training, including from May to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared and testified at a personal hearing in September 2010 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in October 2010.  The Board remanded the claim so that treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The  issues of entitlement to service connection for a bladder disorder, a right thigh scar, right leg muscle atrophy, and bilateral lower extremity radiculopathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a rating in excess of 30 percent for status post right femur fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's status post resection of the sigmoid colon and closed colostomy has been manifested by chronic constipation, frequent episodes of diarrhea, and abdominal pain; his disability is not manifested by severe diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress, and his disability is not productive of significant weight loss, malnutrition, anemia, hematemisis, melena, or impairment of overall health.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status post resection of the sigmoid colon and closed colostomy have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Codes 7319, 7323, 7329 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the Veteran was provided with a VCAA notification letter in March 2006.  It contained all of the notice required by Pelegrini and Dingess, and was issued prior to the initial adjudication of the Veteran's claims.  The Board finds that the duty to notify has been met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, the Veteran has been afforded four VA intestinal examinations to address his increased rating claim.  All identified records that are available have been obtained, and the Veteran was provided with the opportunity for a Board hearing and participated in a formal RO hearing.  As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that the duty-to-assist provisions of the VCAA have been met.

Laws and Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §  4.14.

The Veteran's status post resection of the sigmoid colon and closed colostomy has a rating of 20 percent pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7329.  This 20 percent evaluation has been in effect since October 1, 1977, and is thus protected.  

Diagnostic Code 7329 provides ratings for resection of the large intestine.  Resection of the large intestine with slight symptoms is rated 10 percent disabling.  Resection of the large intestine with moderate symptoms is rated 20 percent disabling.  Resection of the large intestine with severe symptoms, objectively supported by examination findings, is rated 40 percent disabling.  A Note to that code provides that, where residual adhesions constitute the predominant disability, the disability is to be rated under Diagnostic code 7301.  38 C.F.R. § 4.114, Diagnostic Code 7329. 

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Veteran's has described his symptoms due to his colon resection and closed colostomy as including diarrhea and constipation.  

Under Diagnostic Code 7319, the maximum rating of 30 percent is warranted for irritable colon syndrome if there are severe episodes of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Factual Background and Analysis

By way of history, the Veteran was involved in an accident during active duty for training in June 1977.  While operating a tractor, a tree fell on the Veteran and he suffered several injuries, to include avulsion of the sigmoid mesentery and sigmoid colon.  As a result of these injuries, he underwent resection of the sigmoid colon, creation of a Hartman's Pouch, and end-to-end colostomy.  In a March 1979 rating decision, the Veteran was granted service connection for status post resection of the sigmoid colon and closed colostomy, with a 20 percent evaluation, effective October 1, 1977.  During a VA examination from February 1979, the Veteran complained of diarrhea three to four times a day, and pain in the abdominal wall when lifting.

In February 2006, the Veteran filed the claim currently on appeal, and noted that he suffered from on-going constipation.

In April 2006, the Veteran was afforded a VA intestines examination.  The examiner noted the Veteran was on Hydromorphone for a low back disorder, and that the prescription medication contributed to his constipation.  He was additionally using Colace and Milk of Magnesium to control his constipation.  On evaluation, the Veteran denied nausea and vomiting.  He reported monthly constipation and episodic (less than weekly) diarrhea.  He indicated he had more than 12 episodes of diarrhea a year.  He described the severity of his diarrhea as moderate.  He additionally complained of moderate, sharp, right lower quadrant pain weekly.  He did not have signs of malnutrition, significant weight loss, anemia, fistula, or abdominal mass.  His right lower quadrant abdomen was tender with deep palpation.  An x-ray of his abdomen revealed moderate retained feces without radiopaque calculi or mechanical bowel obstruction.

A September 2006 VA treatment record noted the Veteran suffered from chronic constipation secondary to pain medication.

In an October 2006 statement, the Veteran reported constipation three to four times per week.  He also noted he was taking prescription medication to treat his constipation.

In April 2007, the Veteran was afforded an additional VA intestines examination.  He complained of alternating diarrhea and constipation.  He noted that his daily use of Colace was "somewhat effective."  He also reported intermittent right lower quadrant pain unrelated to stool changes.  He denied nausea, vomiting and fistula.  He reported daily constipation, and more than 12 episodes of diarrhea a year.  He described his right lower quadrant pain as a constant sharp pain; however, he also noted that the pain would last for hours per episode.  There were no objective signs of significant weight loss, malnutrition, anemia, or abdominal mass.  He had right lower quadrant pain with deep palpation.  

During VA treatment in July 2007, the Veteran denied nausea, vomiting, constipation and diarrhea.  On his substantive appeal VA Form 9, the Veteran insisted his intestinal symptoms had worsened, and noted he was on daily medication to control his bowel movements.

In February 2008, the Veteran sought treatment for overgrown and thick toenails, and was placed on Lamisil.  Within two weeks, he sought urgent care for watery diarrhea for the prior four days.  The VA physician noted the diarrhea was likely a result of the Lamisil, and the medication was discontinued.  At the beginning of his bout of diarrhea, the Veteran also discontinued use of stool softeners.  

In April 2008, the Veteran sought treatment after failing to have a bowel movement for four days.  He denied abdominal pain.  He was place back on a regimen of stool softener.  An addendum noted that the Veteran did not have fiber in his diet (he was using a juice extractor on all fruits and vegetables in his diet and throwing away the fiber).  A stool culture was noted as positive for clostridium difficile, and intestinal bacterium.

In May 2008, in an anesthesia note during a cytoscopy, the Veteran was noted to have anemia.  The note did not indicate the cause of the anemia.

In October 2009, the Veteran was afforded a fee-basis VA examination.  The examiner noted that there was not a history of nausea, vomiting, chronic constipation or diarrhea.  The examiner also noted the Veteran did not complain of abdominal pain.  On evaluation, the Veteran was noted to not have tenderness to palpation of the abdomen.  

In September 2010, the Veteran testified before the undersigned Acting Veterans Law Judge.  The Veteran stated that he did not have a change in his colon symptoms between his April 2007 and October 2009 examinations.  The Veteran's representative challenged the adequacy of the 2009 examination do to the differences between the symptoms reported in 2009 versus the 2007 and 2006 examinations.  The Veteran testified that his colon symptoms had worsened in the prior three years (2007 to 2010).  He indicated that he did not like to travel far from a bathroom due to his symptoms.  He described having six bowel movements a day, three in the morning and three at night.

As was noted by the Veteran's representative, the findings in the October 2009 examination are at odds with the VA treatment reports and the reports of the 2006 and 2007 examiners.  As such, the Board questions the validity of the examination, and while the findings have been recorded above, the examination will not be used to render a conclusion on the severity of the Veteran's claimed disorder.

VA treatment records from 2009 to 2010 include treatment reports where the Veteran denied constipation or diarrhea, and conversely reports of constipation and loose stools.  A November 2009 treatment record noted the Veteran's constipation was a side effect of his pain medications.

In December 2010, the Veteran was afforded another VA intestine examination.  He complained of alternating constipation and diarrhea.  His use of Colace was noted to be "somewhat effective."  And he again complained of intermittent right lower quadrant pain, unrelated to his stool changes.  He denied nausea and vomiting.  He complained of monthly constipation, which the examiner noted was secondary to his narcotic pain medication.  He also reported semi-liquid episodic diarrhea more than 12 times per year.  He noted the episodes occurred less than weekly and lasted one day or less.  He denied pain.  On physical examination, there were no signs of significant weight loss, malnutrition, or anemia.  He additionally did not have abdominal tenderness.  

Throughout the period on appeal the Veteran has described symptoms relating to his sigmoid colon resection and closed colostomy as constipation, diarrhea and right lower quadrant pain.  The Board notes that throughout the VA treatment records and VA examinations, the medical professionals have asserted that the Veteran's constipation is a result of his pain medication regime and do not directly attribute his constipation to his 1977 injury and subsequent surgeries.  The pain medication causing the constipation is prescribed to treat his lumbar spine disorder, which is also service-connected.  

Based on a review of the claims file, the Board finds that the current 20 percent evaluation for the Veteran's resection of the sigmoid colon and closed colostomy adequately represents the level of his disability.  

Initially, the Board notes that the Veteran is competent to describe the symptoms of his intestinal disorder.  The Board also finds the Veteran to be credible in describing chronic constipation and episodes of diarrhea.  The Board finds the descriptions of his symptoms to medical care providers to be most probative in evaluating the severity of his disability.

While Diagnostic Code 7329 does not provide guidance for the "moderate" symptoms description, the Board notes that Diagnostic Code 7319 provides an additional description of symptoms considered to be moderate.  Diagnostic Code 7319 also directly addresses bowel disturbance.  During his 2006 and 2010 examinations he described monthly constipation.  He described daily constipation during his 2007 examination.  He did, however, indicate that the use of his stool softener was somewhat effective in treating his constipation, and that if he remembered to take his stool softener he did not need to use laxatives.  Additionally, he has consistently described intermittent diarrhea, occurring less than weekly but more than monthly.  The Board notes that the VA treatment records, and the Veteran's responses to medical providers during examination indicate intermittent constipation and diarrhea.  Indeed, on occasion the Veteran has denied both constipation and diarrhea when evaluated for other disabilities (his back or shoulder).  The Board also notes that in 2008 the Veteran had an acute attack of diarrhea as a result of a prescription medication.  

Overall, the medical evidence of record shows that the Veteran's symptoms most closely approximate the criteria for moderate symptoms.  He has frequent episodes of bowel disturbance with abdominal distress.  While the Veteran's abdominal distress does not appear to be tied to his changes in bowel disturbance, it is still a symptom of his disability.  His symptoms do not include severe diarrhea, apart from his 2008 medicine-induced (and resolved) incident, and do not include alternating diarrhea and constipation with more or less constant abdominal distress.  As noted above, in his most recent examination he denied current pain, and his abdomen was not tender to palpation.  In prior examination his abdomen was tender and he complained of right lower quadrant pain; however, his diarrhea has been intermittent and his chronic constipation is somewhat alleviated with medication.  The rating for "moderate" symptoms of irritable colon syndrome is 10 percent, and thus an increased evaluation is not available under Diagnostic Code 7319.

Diagnostic Code 7329 provides a higher 40 percent rating for severe objective symptoms.  The Veteran has not been shown to have nausea, vomiting, severe diarrhea, anemia, malnutrition, or more or less constant abdominal distress.  Given the foregoing, the Board finds that the Veteran's disability does not meet the criteria for a rating in excess of 20 percent at this time.  See 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7323, 7329. 

A note following Diagnostic Code 7329 states that where adhesions constitute the predominant disability, the disability should be rated under Diagnostic Code 7301 as opposed to Diagnostic Code 7329.  A higher, 50 percent, evaluation could be warranted for severe adhesions and definite partial obstruction shown by X-ray with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  However, the medical evidence demonstrates that the Veteran's service-connected disability is not manifested by the presence of adhesions.  Therefore, consideration under this diagnostic code is not warranted.

The Board has considered whether there is any schedular basis for granting this claim, but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  The Veteran's has complained of symptoms of diarrhea, constipation and abdominal pain as a result of his disability.  He is rated under Diagnostic Code 7329, which provides flexible criteria ratings based on the severity of the symptoms.  His symptoms are in line with the criteria described in Diagnostic Code 7319, which the Board addressed in analogy with Diagnostic Code 7329.  The Veteran's described symptoms were analogous to moderate irritable bowel syndrome, and did not meet the criteria for the next higher level in severity.  Therefore, his symptomatology was reasonably described by the criteria and referral of this case for extra-schedular consideration is not in order.

Additionally, the Board notes that the Veteran has been granted entitlement to total disability based on individual unemployability, and he has not filed a claim for an earlier effective date regarding that decision.


ORDER

Entitlement to a rating in excess of 20 percent for status post resection of the sigmoid colon and closed colostomy is denied.


REMAND

The Veteran's status post right femur fracture is currently rated 30 percent disabling under Diagnostic Code 5255.  38 C.F.R. § 4.71a.  Diagnostic Code 5255 provides for assignment of ratings in evaluating impairment of the femur.  38 C.F.R. § 4.71a provides the schedule of ratings for musculoskeletal system.  The Veteran has complained of pain and weakness of his right leg as a result of his 1977 right femur fracture.  A review of the claims file shows that the Veteran also suffers from bilateral radiculopathy secondary to his service-connected low back disorder, and he has been noted to have muscle atrophy in his right leg.  Muscle injuries are rated under the schedule of ratings in 38 C.F.R. § 4.73.  

The Board notes that pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  As the symptoms of each of the Veteran's right lower extremity disorders have not been separately identified, remand is necessary.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

While the Veteran has undergone VA joints examinations throughout the course of this appeal, the examinations have not addressed the muscle atrophy of his right leg which has been noted in VA treatment records.  Additionally, although the Veteran was granted entitlement to service connection for a lumbar spine disability, with a 40 percent evaluation, effective February 24, 2006, the possibility of separate ratings for his bilateral lower extremity radiculopathy (noted in his treatment records as secondary to his lumbar spine disorder) was not addressed.

As the Veteran's residuals of a fractured right femur, right leg muscle atrophy and right lower extremity radiculopathy present an intricate combination of symptoms, it is necessary that a medical professional address which right lower extremity symptoms are associated with each right lower extremity diagnosis.  As such, on remand the Veteran should be afforded a VA examination and the claims referred to the RO/AMC (Appeal Management Center) must be initially addressed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the etiology of all current right lower extremity disorders, particularly any malunion or nonunion of the femur, any right leg muscle atrophy, and identify all current neurological manifestations of the Veteran's service-connected lumbar spine disorder.  The claims file and any additional Virtual VA records should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  

The examiner should identify all current right lower extremity disorders and should state the etiology of the conditions.  Regarding any identified muscle disorder(s), the examiner should render a medical opinion as to whether the evidence shows that it was at least as likely as not incurred in service.  The examiner should provide a complete rationale for any opinion provided.

Additionally, if possible, the examiner should specify which of the Veteran's symptoms are due to each diagnosed disorder.  The examiner is requested to note if the Veteran has a false joint, or nonunion of the femur.  

If the Veteran is found to have muscle atrophy, the examiner should identify the muscle group or groups involved (Muscle Group I through IX) and indicate the level of severity of the muscle injury.

The examiner should also identify all neurological manifestations of the Veteran's service-connected lumbar spine disorder, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis. If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy.

2.  The case should be reviewed on the basis of the additional evidence.  Additionally, the issues of entitlement to service connection for right leg muscle atrophy, and entitlement to a separate rating for bilateral lower extremity radiculopathy should be initially addressed.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


